1

2

3

4                                                                           Hon. Ricardo S. Martinez
5

6

7                                 UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON AT SEATTLE
8
      BBC GROUP NV LLC, a Nevada Limited
9     Liability Company,
                                                           No. 2:18-cv-01011-RSM
10                       Plaintiff/Counterclaim
      Defendant,                                           ORDER GRANTING 14-DAY
11                                                         EXTENSION TO DISCOVERY CUTOFF
               vs.
12
      ISLAND LIFE RESTAURANT GROUP
13    LLC, a Washington Limited Liability
      Company; ALEX PRINDLE, a Washington
14    Resident BRIAN O’CONNOR, a Washington
      Resident,
15
                         Defendant/Counterclaim
16    Plaintiff.
17
              The Court has considered the Parties’ stipulated motion to extend time for the following
18
     depositions: Mr. Singer, Mr. S. Tchamanian, Mr. J. Tchamanian and Mr. Konialian and
19
     HEREBY ORDERS that per stipulation, these depositions will take place in Seattle, WA, prior
20
     to expiration of September 30, 2019 discovery cutoff.
21
              ENTERED this 26 day of August 2019.
22

23

24
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
25

      ORDER GRANTING 14-DAY EXTENSION TO
      DISCOVERY CUTOFF - 1
      2:18-cv-01011-RSM
      BBC group 18-1011 ext time.docx
